 



Exhibit 10.19

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Dated as of April 3, 2002

         The parties to this agreement are Bed Bath & Beyond Inc., a New York
corporation (the “Company”), and Leonard Feinstein (the “Executive”).

         The Company wishes to continue to employ the Executive and to amend and
restate the existing employment agreement, dated as of June 30, 1997, between
the Company and the Executive, which embodies the terms of such employment, and
the Executive wishes to amend and restate such existing employment agreement and
accept such continued employment on such terms.

         Accordingly, the parties agree as follows:

         1.     Positions, Duties and Responsibilities

                  (a) During the Executive’s employment under this agreement,
the Executive shall be employed as the co-chief executive officer with Leonard
Feinstein or chief executive officer of the Company and be responsible for the
general management of the affairs of the Company. It is the intention of the
parties that the Executive be elected to and serve as a member of the board of
directors of the Company. The Executive, in carrying out his duties under this
agreement, shall report to the board of directors of the Company.

                  (b) Nothing in this agreement shall preclude the Executive
from (i) serving on the boards of directors of a reasonable number of other
corporations or the boards of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs and (iii) managing his personal investments and affairs, provided that
such activities do not materially interfere with the proper performance of his
duties and responsibilities under this agreement.

         2.     Term of Employment. The Executive’s employment under this
agreement shall continue until the earlier of (a) June 30, 2007 (as that date
may be extended from time to time by mutual agreement of the parties) (the
“Final Date”) or (b) the termination of his employment in accordance with this
agreement.

         3.     Senior Status. Notwithstanding anything to the contrary in
sections 1 and 2, at any time during the Executive’s employment under this
agreement and before the Final Date, the Executive may, at his option, upon
90 days’ written notice given to the Company, elect to terminate his positions,
duties and responsibilities under section 1, and during the period (the “Senior
Status Period”) commencing 90 days after such written notice is first given and
continuing until the earlier of (a) the tenth anniversary of the termination of
his positions, duties and responsibilities under section 1 or (b) the
termination of the Executive’s employment in accordance with this agreement,
provide consulting (but not line executive) services as an employee. If the
Executive shall not have exercised this option on or before the 90th day before
the Final Date the Executive shall be deemed to have exercised this option on
such date. It is the intention of the parties that, during the Senior Status
Period, the Executive shall continue to be

 



--------------------------------------------------------------------------------



 



elected to and serve as a member of the board of directors of the Company. The
Executive, in carrying out his duties during the Senior Status Period, shall
report to the Company’s chief executive officer or, if the Executive so elects,
to the board of directors of the Company. During the Senior Status Period, the
Executive shall, at the request from time to time of the Company’s chief
executive officer or board of directors (whoever the Executive then reports to),
make himself available to the Company, at times that are reasonably convenient
for him, to provide advisory services (it being understood, however, that such
services shall not require the Executive to travel to a location more than 25
miles from his residence from time to time or to devote more than fifty
(50) hours in any three-month period to the Company). During the Senior Status
Period, the Company shall provide the Executive an office (at a location
specified by the Executive, which need not be where the Company’s offices are
located), secretary, car and driver, all on a basis comparable to what is
currently provided to the Executive.

         4.     Salary. During his employment under this agreement and prior to
the Senior Status Period, the Executive shall be entitled to an annual salary
(the “Executive Salary”), payable in accordance with the regular payroll
practices of the Company, of $800,000. During the Senior Status Period, the
Executive shall be entitled to an annual salary (the “Senior Status Salary”),
payable in accordance with the regular payroll practices of the Company, of the
greater of (i) $400,000 plus the COLA Adjustment (as defined in section 5(b)
below), and (ii) fifty percent of the Executive Salary immediately prior to the
Senior Status Period. The Company may pay additional compensation to the
Executive, whether in the form of an increase in Executive Salary or Senior
Status Salary (as applicable), bonus or otherwise, if and to the extent
authorized by the board of directors of the Company, in its sole discretion,
from time to time, it being understood that the board of directors may give
consideration to increasing such compensation at various intervals during the
term of this agreement.

         5.     Employee Benefit Programs.

                  (a) Generally. During the Executive’s employment under this
agreement, the Executive shall be entitled to participate in all employee
pension and welfare benefits plans and programs available to the Company’s
senior level executives or to its employees generally, as such plans or programs
may be in effect from time to time, including, without limitation, pension,
profit sharing, savings and other retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any other pension or retirement plans or programs and any other employee welfare
benefit plans or programs that may be sponsored by the Company from time to
time, including any plans that supplement the above-listed types of plans or
programs, whether funded or unfunded.

                  (b) Supplemental Pension. In addition, the Executive shall be
entitled to payments in the nature of supplemental pension payments at the rate
of $200,000 (or such higher amount resulting from the annual COLA Adjustment
described below) per year, payable in accordance with the regular payroll
practices of the Company, for the period following the termination of his
employment until the death of the survivor of the Executive and his current
spouse, such payments, however, to begin only following the later of: (i) the
termination of any salary payments (including, without limitation, any salary
continuation payments contemplated under section 7(d)(ii), if applicable); and
(ii) the tenth anniversary of the Final Date if the Executive receives a lump
sum payment pursuant to section 7(d)(ii) or section 8(b). Such supplemental
pension payments shall be payable upon the termination of the Executive’s
employment under all circumstances (including, but not limited to, a termination
pursuant to

2



--------------------------------------------------------------------------------



 



section 7(a)) other than termination by the Company for Cause. The amount of
such supplemental pension payments shall be increased (the “COLA Adjustment”)
during each year the supplemental pension payments are payable by an amount
which reflects any increase in the cost of living on the immediately preceding
June 30th over the cost of living on June 30, 2000, using as a basis for such
increase the Consumer Price Index for all Urban Consumers (CPI-U) for New York,
Northern New Jersey-Long Island, as published by the U.S. Department of Labor
(the “Index”) or, in the event such Index is no longer published, such other
index as is determined in good faith to be comparable by the board of directors
of the Company. The COLA Adjustment shall be made each July 1st and shall remain
applicable until the next June 30th. The Executive acknowledges that the
Company’s obligation under section 5(b) is an unfunded, unsecured promise to pay
certain amounts to the Executive in the future. The amounts payable under
section 5(b) shall be paid out of the Company’s general assets and shall be
subject to the risk of the Company’s creditors. In no event shall the
Executive’s rights under section 5(b) be greater than the right of any unsecured
general creditor of the Company.

         6.     Reimbursement of Business and Other Expenses. The Executive is
authorized to incur reasonable expenses in carrying out his duties and
responsibilities under this agreement, and the Company shall promptly reimburse
him for all business expenses incurred in carrying out the business of the
Company, subject to documentation in accordance with the Company’s policies.

         7.     Termination of Employment

                  (a) In the event the Executive’s employment terminates due to
his death, his estate or his beneficiaries, as the case may be, shall be
entitled to his salary for a period of one year following his death, any amount
owing but not yet paid under section 6 and other or additional benefits owing
but not yet paid in accordance with applicable plans and programs of the
Company.

                  (b) In the event the Executive’s employment terminates due to
his inability substantially to perform his duties and responsibilities under
this agreement for a period of 180 consecutive days, he shall be entitled to his
salary for a period of one year following the date of termination (less any
amounts received under the Company’s benefit plans as a result of such
disability) and any amount owing but not yet paid under section 6. In no event
shall a termination of the Executive’s employment under this section 7(b) occur,
unless the party terminating the Executive’s employment gives written notice to
the other party in accordance with this agreement.

                  (c)    (i) As used in this agreement, the term “Cause” means
(A) the Executive is convicted of a felony involving moral turpitude or (B) the
Executive is guilty of willful gross neglect or willful gross misconduct in
carrying out his duties under this agreement, resulting, in either case, in
material economic harm to the Company, unless the Executive believed in good
faith that such act or nonact was in the best interests of the Company.

                           (ii) The Company may terminate the Executive’s
employment under this agreement for Cause. A termination for Cause shall not
take effect, however, unless the provisions of this paragraph (c)(ii) are
complied with. The Executive shall be given written notice by the board of
directors of the Company of the intention to terminate his employment for Cause,
such notice to state in detail the particular act or acts or failure or failures
to act that constitute the grounds on which the proposed termination for Cause
is based. The Executive shall have 10 days after the date that such written
notice has been given in which to cure such

3



--------------------------------------------------------------------------------



 



conduct, to the extent a cure is possible. If he fails to cure such conduct, his
employment shall be terminated for Cause.

                           (iii) In the event the Company terminates the
Executive’s employment for Cause, he shall be entitled to his salary through the
date of the termination of his employment, any amounts owing but not yet paid
under section 6 and other or additional benefits in accordance with applicable
plans or programs of the Company.

                  (d)    (i) As used in this agreement, the term “Constructive
Termination Without Cause” means a termination of the Executive’s employment at
his initiative following the occurrence, without the Executive’s prior written
consent, of one or more of the following events (except in consequence of a
prior termination):



           (A) a reduction in the Executive’s salary or a material reduction of
any employee benefit or perquisite enjoyed by him (other than as part of any
across-the-board action applicable to all executive officers of the Company);  
           (B) the failure to elect or reelect the Executive to any of the
officer or director positions referred to in section 1(a) or removal of him from
any of such positions;              (C) a material diminution in the Executive’s
duties or the assignment to the Executive of duties materially inconsistent with
his duties or that materially impair the Executive’s ability to function, prior
to the Senior Status Period, as the co-chief executive officer or chief
executive officer of the Company;              (D) the relocation of the
Company’s principal office, or the Executive’s own office location as assigned
to him by the Company, to a location more than twenty-five (25) miles from
Union, New Jersey.

                           (ii) In the event the Company terminates the
Executive’s employment without Cause, other than pursuant to section 7(a) or
(b), or in the event there is a Constructive Termination Without Cause, the
Executive shall be entitled to his salary through the date of termination of
employment, his Executive Salary through the Final Date and thereafter his
Senior Status Salary through the tenth anniversary of the Final Date (provided
that, at the Executive’s option, exercised by written notice given to the
Company, the Company shall pay him the present value of such salary continuation
payments in a lump sum (using as the discount rate the Applicable Federal Rate
for short-term Treasury obligations as published by the Internal Revenue Service
for the month in which such termination occurs)), and any amount owing but not
yet paid under section 6.

                  (e) Except with regard to a voluntary termination described in
section 8(b), in the event of a termination of employment by the Executive on
his own initiative other than a termination otherwise provided for in this
section 7, the Executive shall have the same entitlements as provided in section
7(c)(iii) for a termination for Cause.

                  (f) In the event of a termination of employment other than
pursuant to section 7(c), the Executive (and his current spouse, to the extent
applicable) shall be entitled to continue to participate at the Company’s
expense in medical, dental, hospitalization and life insurance coverage and in
all other employee plans and programs in which he or his family was
participating on the date of termination of his employment and other or
additional benefits in accordance with applicable plans and programs of the
Company until the earlier of (A) the death of the survivor of the Executive and
his current spouse or (B) the date, or dates, the Executive receives equivalent
coverage and benefits under the plans and programs of a subsequent employer
(such coverages and benefits to be determined on a coverage-by-coverage, or
benefit-

4



--------------------------------------------------------------------------------



 



by-benefit, basis). If the Executive is precluded from continuing his
participation in any benefit plan or program referred to in the immediately
preceding sentence, he shall be provided the after-tax economic equivalent of
the benefits provided under the plan or program in which he is unable to
participate. The economic equivalent of any benefit foregone shall be deemed to
be the cost that would be incurred by the Executive in obtaining such benefit
himself on an individual basis from a provider of insurance coverage acceptable
to the Executive. The payment of such after-tax economic equivalent shall be
made quarterly in advance. In addition, to the extent the Executive (or his
current spouse, if applicable) incurs tax that the Executive would not have
incurred as an active employee as a result of the aforementioned coverage or the
benefits provided thereunder, the Executive (or his current spouse, if
applicable) shall receive from the Company an additional payment in the amount
necessary so that the Executive (or his current spouse, if applicable) will have
no additional cost for receiving such items or any additional payment.

                  (g) In the event of any termination of employment under this
section 7, the Executive shall be under no obligation to seek other employment
and there shall be no offset against amounts due the Executive under this
agreement on account of any remuneration attributable to any subsequent
employment that he may obtain, except as specifically provided in this section
7. Except as set forth in this agreement, the Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against the Executive or others.

                  8. Change in Control

                  (a) As used in this agreement, the term “Change in Control”
means the occurrence of any one of the following events:

                           (i) any “person,” as such term is used in sections
3(a)(9) and 13(d) of the Securities Exchange Act of 1934, becomes a “beneficial
owner,” as such term is used in Rule 13d-3 under that act, of 30% or more of the
outstanding common stock of the Company, excluding a person that is an affiliate
(as such term is used under that act) of the Company on the date of this
agreement, or any affiliate of any such person;

                           (ii) the majority of the board of directors of the
Company consists of individuals other than Incumbent Directors, which term means
the members of the board of directors of the Company on the date of this
agreement; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by two-thirds of the
directors who then comprised the Incumbent Directors shall be considered an
Incumbent Director;

                           (iii) the Company adopts any plan of liquidation
providing for the distribution of all or substantially all its assets;

                           (iv) all or substantially all the assets or business
of the Company are disposed of pursuant to a merger, consolidation or other
transaction (unless the shareholders of the Company immediately prior to such
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they own the common stock of
the Company, all the common stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company); or

                           (v) the Company combines with another company and is
the surviving corporation, but, immediately after the combination, the
shareholders of the Company

5



--------------------------------------------------------------------------------



 



immediately prior to the combination hold, directly or indirectly, 50% or less
of the common stock or other ownership interests of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the common stock or other ownership interests of the combined company, any
shares other ownership interests received by affiliates of such other company in
exchange for stock of such other company).

                  (b) Following a Change in Control, the Executive may, at his
option, upon 90 days’ written notice given to the Company, terminate his
employment under this agreement and, in lieu of any other amounts otherwise
payable to him under section 7, (i) he will be entitled to receive, in a single
lump sum on or before the 90th day after such written notice is given, an amount
equal to (A) the product of (1) the Executive Salary then in effect and
(2) three, if the written notice is given before the Senior Status Period, or
(B) the product of (1) one half of his Senior Status Salary and (2) the number
of years (including fractions), if any, remaining in the Senior Status Period on
the 90th day after such written notice is given, if the written notice is given
during the Senior Status Period, and (ii) pursuant to section 7(f), he shall be
afforded continued participation in all medical, dental, hospitalization and
life insurance coverage and in other employee benefit plans or programs in which
he was participating on the date of the termination of his employment.

                  (c) In the event the amount provided to the Executive under
section 8(b) (the “Payment”) is determined to constitute a “parachute payment,”
as such term is defined in section 280G(b)(2) of the Internal Revenue Code of
1986, as amended (the “Code”), notwithstanding anything to the contrary in this
agreement, the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and any excise tax imposed by section 4999 of the
Code (and any interest and penalties imposed with respect thereto)
(collectively, “Excise Tax”) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. The determination of whether the Payment constitutes a “parachute
payment” and, if so, the amount to be paid to the Executive and the time of
payment pursuant to this section 8(c) shall be made by an independent auditor
(the “Auditor”) jointly selected by the Company and the Executive and paid by
the Company. The Auditor shall be a nationally recognized United States public
accounting firm, which has not, during the two years preceding the date of its
selection, acted in any way on behalf of the Company or any affiliate of the
Company. If the Executive and the Company cannot agree on the firm to serve as
the Auditor, the Executive and Company shall each select one accounting firm and
those two firms shall jointly select the accounting firm to serve as the
Auditor.

         9.     Indemnification

                  (a) The Company agrees that, if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigation (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s

6



--------------------------------------------------------------------------------



 



certificate of incorporation or bylaws or, if greater, by the laws of the state
of New York, against all cost, expense, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if he has ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Company shall advance to
the Executive all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 days after receipt by the Company of a written
request for such advance. Such request shall include a undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

                  (b) Neither the failure of the Company (including its board or
directors, independent legal counsel or shareholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by the Executive under section 9(a) that indemnification of the
Executive is proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or shareholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.

                  (c) The Company agrees to continue and maintain a director’s
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.

         10.     Confidentiality. The Executive shall at all times during the
period of his employment and thereafter hold in confidence any and all
Confidential Information (as defined below) that may have come or may come into
his possession or within his knowledge concerning the products, services,
processes, businesses, suppliers, customers and clients of the Company or its
controlled affiliates. The Executive agrees that neither he nor any person or
enterprise controlled by him will for any reason directly or indirectly, for
himself or any other person, use or disclose any trade secrets, proprietary or
confidential information, inventions, manufacturing or industrial processes or
procedures, patents, trademarks, trade names, customer lists, service marks,
service names, copyrights, applications for any of the foregoing or licenses or
other rights in respect thereof (collectively, “Confidential Information”),
owned or used by, or licensed to, the Company or any of its controlled
affiliates, provided that the Executive may disclose Confidential Information
that has become generally available to the public other than as a result of a
breach of this agreement by the Executive or pursuant to an order of a court of
competent jurisdiction or of a governmental agency, department or commission.
Upon termination of his employment under this agreement, the Executive shall
promptly surrender to the Company all documents he believes contain Confidential
Information and that are within his possession or control, other than documents
to which the Executive is or was a party or that relate to the Executive or the
basis, or purported basis, on which his employment was terminated.

         11.     Noncompetition and Nonsolicitation

                  (a) The Executive agrees that from the date of this agreement
and subsequent to the termination of his employment under this agreement and
continuing for the period (the “Non-Compete Period”) after termination of
employment under section 7 (but not under section 8) in respect of which salary
continuation payments would be required to be made under section 7(d)
(regardless of whether termination of employment occurs pursuant to section
7(d)), neither

7



--------------------------------------------------------------------------------



 



the Executive nor any person or enterprise controlled by him will become a
shareholder, lender, director, officer, agent or employee of a corporation or
member of or lender to a partnership, engage as a sole proprietor in any
business, act as a consultant to any of the foregoing or otherwise engage
directly or indirectly in any business that is in competition with the business
then conducted by the Company or any of its controlled affiliates in any state
in the United States or any other country in which the Company or any of its
controlled affiliates has engaged in such business during the Executive’s
employment under this agreement; provided, however, that the foregoing shall not
prohibit the Executive from owning less than two percent of the outstanding
securities of any class of capital stock of a corporation the securities of
which are regularly traded or quoted on a national securities exchange or on an
inter-dealer quotation system.

                  (b) The Executive agrees that, during the Non-Compete Period,
neither he nor any person or enterprise controlled by him will (i) solicit for
employment any person who was employed by the Company or any of its controlled
affiliates at any time within one year prior to the time of the act of
solicitation or (ii) in any way cause, influence or participate in the
solicitation for employment of any such individual by anyone else.

                  (c) The Executive acknowledges that there is no adequate
remedy at law for a breach of this section 11 and that, in the event of such a
breach or attempted breach, the Company shall be entitled to injunctive or other
equitable relief to prevent any such breach, attempted breach or continuing
breach, without prejudice to any other remedies for damages or otherwise.

         12.     Assignability; Binding Nature. This agreement shall inure to
the benefit of the parties and their respective successors, heirs (in the case
of the Executive) and assigns. No rights or obligations of the Company under
this agreement may be assigned or transferred by the Company, except pursuant to
a merger or consolidation, or the sale or liquidation of all or substantially
all the assets of the Company, provided that, in the case of such a sale or
liquidation, the assignee or transferee assumes in writing the obligation to
perform this agreement (it being understood, however, that no such assignment or
transfer shall relieve the Company of its liabilities or obligations under this
agreement).

         13.     Amendment or Waiver. This agreement may not be amended or
waived, except by an instrument in writing signed by the party to be charged.

         14.     Severability. If any provision of this agreement is invalid or
unenforceable, the remaining provisions of this agreement shall remain in
effect.

         15.     Governing Law. This agreement shall be governed by and
construed and interpreted in accordance with the law of the state of New York as
applied to agreements among New York residents entered into and to be performed
entirely within New York.

         16.     Disputes. Except as otherwise expressly provided in this
agreement, any dispute arising under or in connection with this agreement shall,
at the election of the Executive, be resolved by binding arbitration to be held
in New York City in accordance with the rules of the American Arbitration
Association. Judgment upon the arbitrator’s award may be entered in any court
having jurisdiction. Costs of any arbitration or litigation, including, without
limitation, attorneys’ fees of both parties, shall be borne by the Company and
advanced to the Executive as appropriate from time to time, provided that, if
the arbitrator or judge, as the case may be, determines that the claims or
defenses of the Executive were without any reasonable basis, each party shall
bear his or its own costs.

         17.     Notices. All notices and other communications under this
agreement shall be in writing and may be given by any of the following methods:
(a) personal delivery; (b) facsimile

8



--------------------------------------------------------------------------------



 



transmission; (c) registered or certified mail, postage prepaid, return receipt
requested; or (d) overnight delivery service. Notices shall be sent to the
appropriate party at its or his address or facsimile number given below (or at
such other address or facsimile number for that party as specified by notice
given under this section 17):



  if to the Company, to it at:



  650 Liberty Avenue
Union, New Jersey 07083
Fax: 908-688-8385



  if to the Executive, to him at:



  [***]

All such notices and communications shall be deemed given and received upon
(a) actual receipt by the addressee, (b) actual delivery to the appropriate
address or (c) in the case of a facsimile transmission, upon transmission by the
sender and issuance by the transmitting machine of a confirmation slip
confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously mail a copy of the notice to
the addressee at the address provided above; however, such mailing shall in no
way alter the time at which the facsimile notice is deemed given and received.

         18.     Headings. The section headings in this agreement are for
convenience only and shall not affect the meaning or construction of any
provision of this agreement.

         19.     Counterparts. This agreement may be executed in counterparts.

         20.     Entire Agreement. This agreement contains the entire agreement
and understanding of the parties concerning its subject matter and supersedes
all prior agreements and understandings with respect to that subject matter.
Nothing in this agreement is intended to

9



--------------------------------------------------------------------------------



 



or shall affect the rights or obligations of the parties under any agreement
relating to the maintenance of life insurance or stock options.

              BED BATH & BEYOND INC.               By:   /s/ Warren Eisenberg  
     

--------------------------------------------------------------------------------

        Name: Warren Eisenberg
Title: Co-Chief Executive Officer               THE EXECUTIVE:                  
/s/ Leonard Feinstein        

--------------------------------------------------------------------------------

        Leonard Feinstein

10